DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 10, 11, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (PGPUB Document No. US 2019/0243599) in view of D’Amato et al. (PGPUB Document No. US 2018/0315329).
Regarding claim 11, Rochford teaches a computer program product for transferring knowledge from an expert to a user using a mixed reality rendering, the computer program product comprising:
One or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (program code and embodied in a computer readable medium as disclosed by Rochford in 0008), the method comprising:
Determining a user perspective of a user viewing an object on which a procedure is to be performed (the determined FOV (Rochford: 0004, 0038), wherein the user maybe looking at an object that is highlighted by the master (Rochford: 0052)); 
Determining an anchoring of the user perspective to an expert perspective, the expert perspective associated with an expert providing a demonstration of the procedure (interactions and inputs by the master shared with followers who’s FOVs are synchronized with the master FOV (Rochford: 0050-0053, 0058-0059)); 
Generating a virtual rendering by the expert at the user perspective based on the anchoring at a scene viewed by the user, the virtual rendering corresponding to the demonstration of the procedure as performed by the expert (the master making inputs such as highlighting objects for teaching purposes (Rochford: 0052) and/or demonstrations of bugs/features (Rochford: 0021)); 
And generating a virtual reality environment in which the virtual rendering of the expert is shown in the scene viewed by the user.

	However, Rochford does not expressly teach, the generated virtual rendering being rendering of the expert, and applying the above to a mixed reality environment. D’Amato teaches an AR learning system, wherein a 3D model of an expert’s hands is overlaid on the user’s hand to visually guide the user to perform a task (D’Amato: 0030). Applying the teachings of D’Amato to Rochford enables followers to view a 3D model of the master’s hand when the master is demonstrating a task such as that of D’Amato within an AR environment. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Rochford such as to render expert demonstrations within an AR environment as taught by D’Amato, because this enables an effective method of aiding the user in following tasks demonstrated by the expert/instructor. Further, applying the teachings of Rochford to AR enables an added variety of user experiences that is intuitive and immersive.

Regarding claim 13, the combined teachings as applied above teaches the computer program product of claim 8, wherein the method further comprises: as a result of determining the user perspective with respect to the scene, guiding the user to assume a pose substantially similar to that of the expert when the demonstration of the procedure was performed by the expert (guiding the user with movement and/or displaying secondary information to help the user perform the task (D’Amato: 0030, 0070-0071).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above to further utilize the guide teachings of D’Amato, because this enables an effective method of implementing guides for the user.

Regarding claim 14, the combined teachings as applied above teaches the computer program product of claim 8, wherein the virtual rendering of the expert is a three-dimensional model of the expert based on rendering data captured while the expert performed the demonstration (modeling the expert’s hands in real time (D’Amato: 0072)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above to further incorporate the real time modeling teachings of D’Amato, because this enables a real time AR experience that improves user immersion within the AR environment.

Claim(s) 1, 3 and 4 is/are a corresponding method claim(s) of claim(s) 11, 13 and 14. The limitations of claim(s) 1, 3 and 4 are substantially similar to the limitations of claim(s) 11, 13 and 14.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 11, 13 and 14.

Regarding claim 10, the combined teachings as applied above teaches the computer-implemented method of claim 1, wherein the virtual rendering of the expert is a three-dimensional model of hands of the expert (3D model of the expert's hands (D’Amato: 0030)).
Claim(s) 20 is/are a corresponding method claim(s) of claim(s) 11. The limitations of claim(s) 20 are substantially similar to the limitations of claim(s) 11.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 20. Note, the combined teachings as applied above teaches a processor and storage media as presently claimed (processor 210 and storage device 215 (Rochford: 0033-0034)).

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochford et al. (PGPUB Document No. US 2019/0243599) in view of D’Amato as applied to the claims above and further in view of Ng-Thow-Hing (PGPUB Document No. US 2019/0377192, hereinafter referred to as “Ng”).
Regarding claim 12, the combined teachings as applied above does not expressly teach but Ng teaches the computer program product of claim 8, wherein determining the user perspective comprises: determining an object orientation of the object in a scene viewed by the user based on an object model (Ng teaches a similar AR environment wherein user orientation is determined relative to identified surfaces of real world objects (Ng: 0049), wherein the process further surface vector (orientation and direction) of the real world object contents (Ng: 0050, 0059)).
The combined teachings above differed the claimed process by the substitution of the steps of an AR environment that determines user orientation as presently claimed.
Ng teaches the substituted step of an AR environment that determines user orientation.
Both the combined teachings and Ng were known in the art to provide an AR experience wherein virtual objects are rendered consistent to the determined user orientation.
The AR of the combined teachings above could have utilized the user orientation determination steps of Nb.
The results would have been predictable and resulted in equally providing a consistent AR experience. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 2 is similar in scope to claim 12.

Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616